


Exhibit 10.34(b)

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement, dated as of                            (this
“Agreement”), is made by and between GEORGIA GULF CORPORATION, a Delaware
corporation (the “Company”), and                                               
(“Indemnitee”).

 

RECITALS:

 

A.                                    Section 141 of the Delaware General
Corporation Law provides that the business and affairs of a corporation shall be
managed by or under the direction of its board of directors.

 

B.                                    Pursuant to Sections 141 and 142 of the
Delaware General Corporation Law, significant authority with respect to the
management of the Company has been delegated to the officers of the Company.

 

C.                                    By virtue of the management prerogatives
vested in the officers of a Delaware corporation, officers act as fiduciaries of
the corporation and its stockholders.

 

D.                                    Thus, it is critically important to the
Company and its stockholders that the Company be able to attract and retain the
most capable persons reasonably available to serve as officers of the Company.

 

E.                                     In recognition of the need for
corporations to be able to induce capable and responsible persons to accept
positions in corporate management, Delaware law authorizes (and in some
instances requires) corporations to indemnify their directors and officers, and
further authorizes corporations to purchase and maintain insurance for the
benefit of their directors and officers.

 

F.                                      The Delaware courts have recognized that
indemnification by a corporation serves the dual policies of (1) allowing
corporate officials to resist unjustified lawsuits, secure in the knowledge
that, if vindicated, the corporation will bear the expense of litigation and
(2) encouraging capable women and men to serve as corporate directors and
officers, secure in the knowledge that the corporation will absorb the costs of
defending their honesty and integrity.

 

G.                                    Delaware law also authorizes a corporation
to pay in advance of the final disposition of an action, suit or proceeding the
expenses incurred by an officer in the defense thereof, and any such right to
the advancement of expenses may be made separate and distinct from any right to
indemnification and need not be subject to the satisfaction of any standard of
conduct or otherwise affected by the merits of any claims against the officer.

 

H.                                   The number of lawsuits challenging the
judgment and actions of officers of Delaware corporations, the costs of
defending those lawsuits, and the threat to officers’ personal assets have all
materially increased over the past several years, chilling the willingness of
capable women and men to undertake the responsibilities imposed on corporate
officers.

 

I.                                        Recent federal legislation and
rules adopted by the Securities and Exchange Commission and the national
securities exchanges have imposed additional disclosure and

 

--------------------------------------------------------------------------------


 

corporate governance obligations on officers of public companies and have
exposed such officers to new and substantially broadened civil liabilities.

 

J.                                        These legislative and regulatory
initiatives have also exposed officers of public companies to a significantly
greater risk of criminal proceedings, with attendant defense costs and potential
criminal fines and penalties.

 

K.                                   The authority of a corporation to indemnify
and advance the costs of defense to its officers applies to criminal proceedings
as well as to civil, administrative and investigative proceedings.

 

L.                                     Indemnitee is an officer of the Company
and Indemnitee does not regard the protection available under the Company’s
Certificate of Incorporation, By-laws and insurance as adequate in the present
circumstances, and may not be willing to serve or continue to serve as an
officer without adequate protection; and the Company desires Indemnitee to serve
in such capacity.  Indemnitee’s willingness to serve in such capacity is
predicated, in substantial part, upon the Company’s willingness to indemnify
him/her in accordance with the principles reflected above, to the fullest extent
permitted by the laws of the state of Delaware, and upon the other undertakings
set forth in this Agreement.

 

M.                                 The Board (as defined below) has determined
that the increased difficulty in attracting and retaining such persons is
detrimental to the best interests of the Company and its stockholders and that
the Company should act to assure such persons that there will be increased
certainty of such protection in the future.

 

N.                                    Therefore, in recognition of the need to
provide Indemnitee with substantial protection against personal liability, in
order to procure Indemnitee’s continued service as an officer of the Company and
to enhance Indemnitee’s ability to serve the Company in an effective manner, and
in order to provide such protection pursuant to express contract rights
(intended to be enforceable irrespective of, among other things, any amendment
to the Company’s certificate of incorporation or bylaws (collectively, the
“Constituent Documents”), any change in the composition of the Company’s Board
of Directors (the “Board”) or any change-in-control or business combination
transaction relating to the Company), the Company wishes to provide in this
Agreement for the indemnification of and the advancement of Expenses (as defined
in Section 1(e)) to Indemnitee as set forth in this Agreement and for the
continued coverage of Indemnitee under the Company’s directors’ and officers’
liability insurance policies.

 

O.                                    In light of the considerations referred to
in the preceding recitals, it is the Company’s intention and desire that the
provisions of this Agreement be construed liberally, subject to their express
terms, to maximize the protections to be provided to Indemnitee hereunder.

 

AGREEMENT:

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.                                      Certain Definitions.  In addition to
terms defined elsewhere herein, the following terms have the following meanings
when used in this Agreement with initial capital letters:

 

2

--------------------------------------------------------------------------------


 

(a)                                 “Claim” means (i) any threatened, asserted,
pending or completed claim, demand, action, suit or proceeding, whether civil,
criminal, administrative, arbitrative, investigative or other, and whether made
pursuant to federal, state or other law; (ii) any threatened, pending or
completed inquiry or investigation, whether made, instituted or conducted by or
at the behest of the Company or any other person, including any federal, state
or other court or governmental entity or agency and any committee or other
representative of any corporate constituency, that Indemnitee determines might
lead to the institution of any such claim, demand, action, suit or proceeding,
and (iii) any appeal from any of the foregoing.  A “Claim” also shall include
any of the foregoing in which Indemnitee is a party, a non-party witness, or in
which Indemnitee is or reasonably believes he/she may be a potential party or a
potential non-party witness.

 

(b)                                 “Controlled Affiliate” means any
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise, whether or not for profit, that is directly or
indirectly controlled by the Company.  For purposes of this definition,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of an entity or enterprise,
whether through the ownership of voting securities, through other voting rights,
by contract or otherwise; provided that without limiting the generality of the
foregoing, direct or indirect beneficial ownership of capital stock or other
interests in an entity or enterprise entitling the holder to cast 20% or more of
the total number of votes generally entitled to be cast in the election of
directors (or persons performing comparable functions) of such entity or
enterprise shall be deemed to constitute control for purposes of this
definition.

 

(c)                                  “Disinterested Director” means a director
of the Company who is not and was not a party to the Claim in respect of which
indemnification is sought by Indemnitee.

 

(d)                                 “ERISA Losses” means any taxes, penalties or
other liabilities under the Employee Retirement Income Security Act of 1974, as
amended, or Section 4975 of the Internal Revenue Code of 1986, as amended.

 

(e)                                  “Expenses” means all attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, any federal, state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties, and all other
expenses paid or payable in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Claim.  Expenses also shall include (i) Expenses
incurred in connection with any appeal resulting from any Claim, including the
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent, and (ii) for purposes of Section 4
only, Expenses incurred by Indemnitee in connection with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement, by
litigation or otherwise.  Expenses, however, shall not include amounts paid in
settlement by Indemnitee or the amount of judgments or fines against Indemnitee.

 

(f)                                   “Incumbent Directors” means the
individuals who, as of the date hereof, are members of the Board and any
individual becoming a member of the Board subsequent to the

 

3

--------------------------------------------------------------------------------


 

date hereof whose election, nomination for election by the Company’s
stockholders, or appointment, was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without objection to such nomination); provided, however, that an
individual shall not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Securities Exchange Act of 1934,
as amended) with respect to the election or removal of directors or other actual
or threatened solicitation of proxies or consents by or on behalf of a person
other than the Board.

 

(g)                                  “Indemnifiable Claim” means any Claim based
upon, arising out of or resulting from (i) any actual, alleged or suspected act
or failure to act by Indemnitee in his or her capacity as a director, officer,
employee or agent of the Company or as a director, officer, employee, member,
manager, trustee or agent of any other corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit (including any employee benefit plan or related trust), as to which
Indemnitee is or was serving at the request of the Company as a director,
officer, employee, member, manager, trustee or agent, (ii) any actual, alleged
or suspected act or failure to act by Indemnitee in respect of any business,
transaction, communication, filing, disclosure or other activity of the Company
or any other entity or enterprise referred to in clause (i) of this sentence, or
(iii) Indemnitee’s status as a current or former director, officer, employee or
agent of the Company or as a current or former director, officer, employee,
member, manager, trustee or agent of the Company or any other entity or
enterprise referred to in clause (i) of this sentence or any actual, alleged or
suspected act or failure to act by Indemnitee in connection with any obligation
or restriction imposed upon Indemnitee by reason of such status.  In addition to
any service at the actual request of the Company, for purposes of this
Agreement, Indemnitee shall be deemed to be serving or to have served at the
request of the Company as a director, officer, employee, member, manager,
trustee or agent of another entity or enterprise if Indemnitee is or was serving
as a director, officer, employee, member, manager, trustee or agent of such
entity or enterprise and (i) such entity or enterprise is or at the time of such
service was a Controlled Affiliate, (ii) such entity or enterprise is or at the
time of such service was an employee benefit plan (or related trust) sponsored
or maintained by the Company or a Controlled Affiliate, or (iii) the Company or
a Controlled Affiliate directly or indirectly caused or authorized Indemnitee to
be nominated, elected, appointed, designated, employed, engaged or selected to
serve in such capacity.

 

(h)                                 “Indemnifiable Losses” means any and all
Losses relating to, arising out of or resulting from any Indemnifiable Claim.

 

(i)                                     “Independent Counsel” means a law firm,
or a member of a law firm, that is experienced in matters of corporation law and
neither presently is, nor in the past five years has been, retained to
represent:  (i) the Company (or any Subsidiary) or Indemnitee in any matter
material to either such party (other than with respect to matters concerning
Indemnitee under this Agreement, or of other indemnitees under similar
indemnification agreements), or (ii) any other named (or, as to a threatened
matter, reasonably likely to be named) party to the Indemnifiable Claim giving
rise to a claim for indemnification hereunder.  Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of

 

4

--------------------------------------------------------------------------------


 

professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 

(j)                                    “Losses” means any and all Expenses,
damages, losses, liabilities, judgments, fines, penalties (whether civil,
criminal or other), ERISA Losses and amounts paid in settlement, including all
interest, assessments and other charges paid or payable in connection with or in
respect of any of the foregoing.

 

(k)                                 “Subsidiary” means a corporation, company or
other entity (i) more than fifty percent (50%) of whose outstanding shares or
securities (representing the right to vote for the election of directors or
other managing authority) are, or (ii) which does not have outstanding shares or
securities (as may be the case in a partnership, joint venture, limited
liability company, or unincorporated association), but more than fifty percent
(50%) of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.

 

2.                                      Indemnification Obligation.  Subject to
Section 8, the Company shall indemnify, defend and hold harmless Indemnitee, to
the fullest extent permitted or required by the laws of the State of Delaware in
effect on the date hereof or as such laws may from time to time hereafter be
amended to increase the scope of such permitted or required indemnification,
against any and all Indemnifiable Claims and Indemnifiable Losses; provided,
however, that, (a) except for compulsory counterclaims as provided in Sections 4
and 23, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Claim initiated by Indemnitee against the
Company or any director or officer of the Company unless the Company has joined
in or consented to the initiation of such Claim and (b) no repeal or amendment
of any law of the State of Delaware shall in any way diminish or adversely
affect the rights of Indemnitee pursuant to this Agreement in respect of any
occurrence or matter arising prior to any such repeal or amendment.

 

3.                                      Advancement of Expenses.  Indemnitee
shall have the right to advancement by the Company prior to the final
disposition of any Indemnifiable Claim of any and all Expenses relating to,
arising out of or resulting from any Indemnifiable Claim paid or incurred by
Indemnitee or which Indemnitee determines are reasonably likely to be paid or
incurred by Indemnitee.  Indemnitee’s right to such advancement is not subject
to the satisfaction of any standard of conduct and is not conditioned upon any
prior determination that Indemnitee is entitled to indemnification under this
Agreement with respect to the Indemnifiable Claim or the absence of any prior
determination to the contrary.  Without limiting the generality or effect of the
foregoing, within five business days after any request by Indemnitee, the
Company shall, in accordance with such request (but without duplication),
(a) pay such Expenses on behalf of Indemnitee, (b) advance to Indemnitee funds
in an amount sufficient to pay such Expenses, or (c) reimburse Indemnitee for
such Expenses; provided that Indemnitee shall repay, without interest any
amounts actually advanced to Indemnitee that, at the final disposition of the
Indemnifiable Claim to which the advance related, were in excess of amounts paid
or payable by Indemnitee in respect of Expenses relating to, arising out of or
resulting from such Indemnifiable Claim.  In connection with any such payment,
advancement or reimbursement, if delivery of an undertaking is a legally
required condition precedent to such payment, advance or
reimbursement, Indemnitee shall execute and deliver to the Company an
undertaking in the form attached hereto as Exhibit

 

5

--------------------------------------------------------------------------------


 

A (subject to Indemnitee filling in the blanks therein and selecting from among
the bracketed alternatives therein), which need not be secured and shall be
accepted by the Company without reference to Indemnitee’s ability to repay the
Expenses.  In no event shall Indemnitee’s right to the payment, advancement or
reimbursement of Expenses pursuant to this Section 3 be conditioned upon any
undertaking that is less favorable to Indemnitee than, or that is in addition
to, the undertaking set forth in Exhibit A.

 

4.                                      Indemnification for Additional
Expenses.  Without limiting the generality or effect of the foregoing, the
Company shall indemnify and hold harmless Indemnitee against and, if requested
by Indemnitee, shall reimburse Indemnitee for, or advance to Indemnitee, within
five business days of such request, any and all Expenses paid or incurred by
Indemnitee or which Indemnitee determines are reasonably likely to be paid or
incurred by Indemnitee in connection with any Claim made, instituted or
conducted by Indemnitee, in each case to the fullest extent permitted or
required by the laws of the State of Delaware in effect on the date hereof or as
such laws may from time to time hereafter be amended to increase the scope of
such permitted or required indemnification, reimbursement or advancement of such
Expenses, for (a) indemnification or payment, advancement or reimbursement of
Expenses by the Company under any provision of this Agreement, or under any
other agreement or provision of the Constituent Documents now or hereafter in
effect relating to Indemnifiable Claims, and/or (b) recovery under any
directors’ and officers’ liability insurance policies maintained by the Company;
provided, however, that Indemnitee shall return, without interest, any such
advance of Expenses (or portion thereof) which remains unspent at the final
disposition of the Claim to which the advance related.

 

5.                                      Contribution.  To the fullest extent
permissible under applicable law in effect on the date hereof or as such law may
from time to time hereafter be amended to increase the scope of permitted or
required indemnification, if the indemnification provided for in this Agreement
is unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the payment of any and all
Indemnifiable Claims or Indemnifiable Losses, in such proportion as is fair and
reasonable in light of all of the circumstances in order to reflect (i) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Indemnifiable Claim or
Indemnifiable Loss and/or (ii) the relative fault of the Company (and its other
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s); provided that such contribution shall not
be required where it is determined, pursuant to a final disposition of such
Indemnifiable Claim or Indemnifiable Loss in accordance with Section 8, that
Indemnitee is not entitled to indemnification by the Company with respect to
such Indemnifiable Claim or Indemnifiable Loss.

 

6.                                      Partial Indemnity.  If Indemnitee is
entitled under any provision of this Agreement to indemnification by the Company
for some or a portion of any Indemnifiable Loss, but not for all of the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.

 

7.                                      Procedure for Notification.  To obtain
indemnification under this Agreement in respect of an Indemnifiable Claim or
Indemnifiable Loss, Indemnitee shall submit to the Company a written request
therefor, including a brief description (based upon information then

 

6

--------------------------------------------------------------------------------


 

available to Indemnitee) of such Indemnifiable Claim or Indemnifiable Loss.  If,
at the time of the receipt of such request, the Company has directors’ and
officers’ liability insurance in effect under which coverage for such
Indemnifiable Claim or Indemnifiable Loss is potentially available, the Company
shall give prompt written notice of such Indemnifiable Claim or Indemnifiable
Loss to the applicable insurers in accordance with the procedures set forth in
the applicable policies.  The Company shall provide to Indemnitee a copy of such
notice delivered to the applicable insurers, and copies of all subsequent
correspondence between the Company and such insurers regarding the Indemnifiable
Claim or Indemnifiable Loss, in each case substantially concurrently with the
delivery or receipt thereof by the Company.  The failure by Indemnitee to timely
notify the Company of any Indemnifiable Claim or Indemnifiable Loss shall not
relieve the Company from any liability hereunder unless, and only to the extent
that, (i) Indemnitee failed to notify the Company of such Indemnifiable Claim or
Indemnifiable Loss as soon as reasonably practicable following the actual
receipt by Indemnitee of written notice thereof, (ii) the Company did not
otherwise learn of such Indemnifiable Claim or Indemnifiable Loss, and
(iii) such failure results in forfeiture by the Company of substantial defenses
on which the Company was likely to prevail, substantial rights or substantial
insurance coverage.

 

8.                                      Determination of Right to
Indemnification.

 

(a)                                 To the extent that Indemnitee shall have
been successful on the merits or otherwise in defense of any Indemnifiable Claim
or any portion thereof or in defense of any issue or matter therein, including
dismissal with or without prejudice, Indemnitee shall be indemnified against all
Indemnifiable Losses relating to, arising out of or resulting from such
Indemnifiable Claim in accordance with Section 2 and no Standard of Conduct
Determination (as defined in Section 8(b)) shall be required with respect to
such Indemnifiable Claim.

 

(b)                                 To the extent that the provisions of
Section 8(a) are inapplicable to an Indemnifiable Claim that shall have been
finally disposed of, any determination of whether Indemnitee has satisfied any
applicable standard of conduct under Delaware law that is a legally required
condition precedent to indemnification of Indemnitee hereunder against
Indemnifiable Losses relating to, arising out of or resulting from such
Indemnifiable Claim (a “Standard of Conduct Determination”) shall be made as
follows:  (i) by a majority vote of the Disinterested Directors, even if less
than a quorum of the Board, (ii) if such Disinterested Directors so direct, by a
majority vote of a committee of Disinterested Directors designated by a majority
vote of all Disinterested Directors, or (iii) if there are no such Disinterested
Directors or if Indemnitee so requests, by Independent Counsel, selected by
Indemnitee and approved by the Board (such approval not to be unreasonably
withheld, delayed or conditioned), in a written opinion addressed to the Board,
a copy of which shall be delivered to Indemnitee; provided, however, that if at
the time of any Standard of Conduct Determination Indemnitee is neither a
director nor an officer of the Company, such Standard of Conduct Determination
may be made by or in the manner specified by the Board, any duly authorized
committee of the Board or any duly authorized officer of the Company (unless
Indemnitee requests that such Standard of Conduct Determination be made by
Independent Counsel, in which case such Standard of Conduct Determination shall
be made by Independent Counsel).  Indemnitee will cooperate with the person or
persons making such Standard of Conduct Determination, including providing to
such person or persons, upon reasonable advance request, any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to

 

7

--------------------------------------------------------------------------------


 

Indemnitee and reasonably necessary to such determination.  The Company shall
indemnify and hold harmless Indemnitee against and, if requested by Indemnitee,
shall reimburse Indemnitee for, or advance to Indemnitee, within five business
days of such request, any and all costs and expenses (including attorneys’ and
experts’ fees and expenses) incurred by Indemnitee in so cooperating with the
person or persons making such Standard of Conduct Determination.

 

(c)                                  The Company shall use its reasonable best
efforts to cause any Standard of Conduct Determination required under
Section 8(b) to be made as promptly as practicable.  If (i) the person or
persons empowered or selected under Section 8 to make the Standard of Conduct
Determination shall not have made a determination within 30 days after the later
of (A) receipt by the Company of written notice from Indemnitee advising the
Company of the final disposition of the applicable Indemnifiable Claim (the date
of such receipt being the “Notification Date”) and (B) the selection of an
Independent Counsel, if such determination is to be made by Independent Counsel,
and (ii) Indemnitee shall have fulfilled his/her obligations set forth in the
second sentence of Section 8(b), then Indemnitee shall be deemed to have
satisfied the applicable standard of conduct; provided that such 30-day period
may be extended for a reasonable time, not to exceed an additional 30 days, if
the person or persons making such determination in good faith requires such
additional time for the obtaining or evaluation or documentation and/or
information relating thereto.

 

(d)                                 If (i) Indemnitee shall be entitled to
indemnification hereunder against any Indemnifiable Losses pursuant to
Section 8(a), (ii) no determination of whether Indemnitee has satisfied any
applicable standard of conduct under Delaware law is a legally required
condition precedent to indemnification of Indemnitee hereunder against any
Indemnifiable Losses, or (iii) Indemnitee has been determined or deemed pursuant
to Section 8(b) or (c) to have satisfied any applicable standard of conduct
under Delaware law which is a legally required condition precedent to
indemnification of Indemnitee hereunder against any Indemnifiable Losses, then
the Company shall pay to Indemnitee, within five business days after the later
of (x) the Notification Date in respect of the Indemnifiable Claim or portion
thereof to which such Indemnifiable Losses are related, out of which such
Indemnifiable Losses arose or from which such Indemnifiable Losses resulted and
(y) the earliest date on which the applicable criterion specified in clause (i),
(ii) or (iii) above shall have been satisfied, an amount equal to the amount of
such Indemnifiable Losses.

 

9.                                      Presumption of Entitlement.

 

(a)                                 In making a determination of whether
Indemnitee has been successful on the merits or otherwise in defense of any
Indemnifiable Claim or any portion thereof or in defense of any issue or matter
therein, the Company acknowledges that a resolution, disposition or outcome
short of dismissal or final judgment, including outcomes that permit Indemnitee
to avoid expense, delay, embarrassment, injury to reputation, distraction,
disruption or uncertainty, may constitute such success.  In the event that any
Indemnifiable Claim or any portion thereof or issue or matter therein is
resolved or disposed of in any manner other than by adverse judgment against
Indemnitee (including any resolution or disposition thereof by means of
settlement with or without payment of money or other consideration), it shall be
presumed that Indemnitee has been successful on the merits or otherwise in
defense of such Indemnifiable Claim or portion

 

8

--------------------------------------------------------------------------------


 

thereof or issue or matter therein.  The Company may overcome such presumption
only by its adducing clear and convincing evidence to the contrary.

 

(b)                                 In making any Standard of Conduct
Determination, the person or persons making such determination shall, to the
fullest extent permitted by law, presume that (i) Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 7 of this Agreement, and
(ii) Indemnitee has satisfied the applicable standard of conduct.  The Company
shall, to the fullest extent not prohibited by law, in any legal proceeding,
including under Section 11, or otherwise, have the burden of proof to overcome
such presumptions in connection with the making by any person, persons or entity
of any determination (including any Standard of Conduct Determination) contrary
to such presumptions.  The Company may overcome such presumptions only by its
adducing clear and convincing evidence to the contrary.  Neither the failure of
the Company (including by its directors or independent legal counsel) to have
made a determination prior to the commencement of any action pursuant to this
Agreement that indemnification is proper in the circumstances because Indemnitee
has met the applicable standard of conduct, nor an actual determination by the
Company (including its directors or independent legal counsel) that Indemnitee
has not met such applicable standard of conduct, shall be a defense to the
action or create a presumption that Indemnitee has not met the applicable
standard of conduct.  Any Standard of Conduct Determination that is adverse to
Indemnitee may be challenged by Indemnitee in the Court of Chancery of the State
of Delaware.  No determination by the Company (including by its directors or any
Independent Counsel) that Indemnitee has not satisfied any applicable standard
of conduct shall be a defense to any Claim by Indemnitee for indemnification or
reimbursement or advance payment of Expenses by the Company hereunder or create
a presumption that Indemnitee has not met any applicable standard of conduct.

 

(c)                                  Without limiting the generality or effect
of Section 9(b), (i) to the extent that any Indemnifiable Claim relates to any
entity or enterprise referred to in clause (i) of the first sentence of the
definition of “Indemnifiable Claim,” Indemnitee shall be deemed to have
satisfied the applicable standard of conduct if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
interests of such entity or enterprise (or the owners or beneficiaries thereof,
including in the case of any employee benefit plan the participants and
beneficiaries thereof) and, with respect to any criminal action or proceeding,
had no reasonable cause to believe that his or her conduct was unlawful, and
(ii) in all cases, any belief of Indemnitee that is based on the records or
books of account of the Enterprise (as defined below), including financial
statements, or on information supplied to Indemnitee by the directors or
officers of the Enterprise in the course of their duties, or on the advice of
legal counsel for the Enterprise, the Board, any committee of the Board or any
director, or on information or records given or reports made to the Enterprise,
the Board, any committee of the Board or any director by an independent
certified public accountant or by an appraiser or other expert selected by or on
behalf of the Enterprise, the Board, any committee of the Board or any director
shall be deemed to be reasonable.  For purposes of this Section 9(c),
“Enterprise” shall mean the Company and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, officer, employee, agent or fiduciary.

 

9

--------------------------------------------------------------------------------

 

10.                               No Other Presumption; Reliance as Safe Harbor;
Actions of Others.

 

(a)                                 For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere or its
equivalent, will not create a presumption that Indemnitee did not meet any
applicable standard of conduct or that indemnification hereunder is otherwise
not permitted, or (except as otherwise expressly provided in this Agreement)
otherwise of itself adversely affect the right of Indemnitee to indemnification
hereunder.

 

(b)                                 The knowledge and/or actions, or failure to
act, of any director, officer, agent or employee of the Enterprise shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.

 

11.                               Remedies of Indemnitee.

 

(a)                                 Subject to Section 11(d), in the event that
(i) a determination is made that Indemnitee is not entitled to indemnification
under this Agreement, (ii) advancement of Expenses is not timely made pursuant
to Section 3 of this Agreement, (iii) no Standard of Conduct Determination shall
have been made pursuant to Section 8 of this Agreement within ninety (90) days
after receipt by the Company of the request for indemnification or contribution,
(iv) payment of indemnification or contribution is not made pursuant to
Section 3, 4, 5 or 6 of this Agreement within ten (10) days after receipt by the
Company of a written request therefor, (v) payment of indemnification or
contribution is not made within ten (10) days after a determination has been
made that Indemnitee is entitled to indemnification or contribution,
respectively, or (vi) in the event that the Company or any other person takes or
threatens to take any action to declare this Agreement void or unenforceable, or
institutes any litigation or other action or proceeding designed to deny, or to
recover from, Indemnitee the benefits provided or intended to be provided to
Indemnitee hereunder, or (vii) the Company otherwise breaches any of the terms
of this Agreement or defaults in the performance thereof in any
manner, Indemnitee shall be entitled to an adjudication by a court of his or her
entitlement to such indemnification, contribution or advancement of Expenses.

 

(b)                                 In the event that a determination shall have
been made pursuant to Section 8(b) of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding commenced pursuant to this
Section 11 shall be conducted in all respects as a de novo trial on the merits
and Indemnitee shall not be prejudiced by reason of that adverse determination.

 

(c)                                  The Company shall, to the fullest extent
not prohibited by law, be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 11 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate if
requested in any such court that the Company is bound by all the provisions of
this Agreement.

 

(d)                                 Notwithstanding anything in this Agreement
to the contrary, no determination as to entitlement of Indemnitee to
indemnification under this Agreement shall be required to be made prior to the
final disposition of any applicable judicial proceeding.

 

10

--------------------------------------------------------------------------------


 

12.                               Non-Exclusivity.  The rights of Indemnitee
hereunder will be in addition to any other rights Indemnitee may have under the
Constituent Documents, or the substantive laws of the Company’s jurisdiction of
incorporation, any other contract, any vote of stockholders or resolution of
directors, or otherwise (collectively, “Other Indemnity Provisions”); provided,
however, that (a) to the extent that Indemnitee otherwise would have any greater
right to indemnification under any Other Indemnity Provision, Indemnitee will be
deemed to have such greater right hereunder and (b) to the extent that any
change is made to any Other Indemnity Provision which permits any greater right
to indemnification than that provided under this Agreement as of the date
hereof, Indemnitee will be deemed to have such greater right hereunder.  The
Company will not adopt any amendment to any of the Constituent Documents the
effect of which would be to deny, diminish or encumber Indemnitee’s right to
indemnification under this Agreement or any Other Indemnity Provision.  No right
or remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

 

13.                               Liability Insurance and Funding.  For the
duration of Indemnitee’s service as a director and/or officer of the Company,
and thereafter for so long as Indemnitee shall be subject to any pending or
possible Indemnifiable Claim, the Company shall use commercially reasonable
efforts (taking into account the scope and amount of coverage available relative
to the cost thereof) to cause to be maintained in effect policies of directors’
and officers’ liability insurance providing coverage for directors and/or
officers of the Company that is at least substantially comparable in scope and
amount to that provided by the Company’s current policies of directors’ and
officers’ liability insurance.  If requested, the Company shall provide
Indemnitee with a copy of all directors’ and officers’ liability insurance
applications, binders, policies, declarations, endorsements and other related
materials, and shall provide Indemnitee with a reasonable opportunity to review
and comment on the same.  Without limiting the generality or effect of the two
immediately preceding sentences, the Company shall not discontinue or
significantly reduce the scope or amount of coverage from one policy period to
the next (i)  without the prior approval thereof by a majority vote of the
Incumbent Directors, even if less than a quorum, or (ii) if at the time that any
such discontinuation or significant reduction in the scope or amount of coverage
is proposed there are no Incumbent Directors, without the prior written consent
of Indemnitee (which consent shall not be unreasonably withheld or delayed).  In
all policies of directors’ and officers’ liability insurance obtained by the
Company, Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits, subject to the same limitations, as are
accorded to the Company’s directors and officers most favorably insured by such
policy.  The Company may, but shall not be required to, create a trust fund,
grant a security interest or use other means, including a letter of credit, to
ensure the payment of such amounts as may be necessary to satisfy its
obligations to indemnify and advance expenses pursuant to this Agreement.

 

14.                               Subrogation.  In the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the related rights of recovery of Indemnitee against other persons or
entities (other than Indemnitee’s successors), including any entity or
enterprise referred to in clause (i) of the definition of “Indemnifiable Claim”
in Section 1(g).

 

11

--------------------------------------------------------------------------------


 

Indemnitee shall execute all papers reasonably required to evidence such rights
(all of Indemnitee’s reasonable Expenses, including attorneys’ fees and charges,
related thereto to be reimbursed by or, at the option of Indemnitee, advanced by
the Company).

 

15.                               No Duplication of Payments.  The Company shall
not be liable under this Agreement to make any payment to Indemnitee in respect
of any Indemnifiable Losses to the extent Indemnitee has otherwise actually
received payment (net of any Expenses incurred in connection therewith and any
repayment by Indemnitee made with respect thereto) under any insurance policy,
the Constituent Documents and Other Indemnity Provisions or otherwise (including
from any entity or enterprise referred to in clause (i) of the definition of
“Indemnifiable Claim” in Section 1(g)) in respect of such Indemnifiable Losses
otherwise indemnifiable hereunder.

 

16.                               Defense of Claims.  The Company shall be
entitled to participate in the defense of any Indemnifiable Claim or to assume
the defense thereof, with counsel reasonably satisfactory to Indemnitee;
provided that if Indemnitee believes, after consultation with counsel selected
by Indemnitee, that (a) the use of counsel chosen by the Company to represent
Indemnitee would present such counsel with an actual or potential conflict,
(b) the named parties in any such Indemnifiable Claim (including any impleaded
parties) include both the Company and Indemnitee and Indemnitee shall conclude
that there may be one or more legal defenses available to him or her that are
different from or in addition to those available to the Company, or (c) any such
representation by such counsel would be precluded under the applicable standards
of professional conduct then prevailing, then Indemnitee shall be entitled to
retain separate counsel (but not more than one law firm plus, if applicable,
local counsel in respect of any particular Indemnifiable Claim) at the Company’s
expense.  The Company shall not be liable to Indemnitee under this Agreement for
any amounts paid in settlement of any threatened or pending Indemnifiable Claim
effected without the Company’s prior written consent.  The Company shall not,
without the prior written consent of Indemnitee, effect any settlement of any
threatened or pending Indemnifiable Claim to which Indemnitee is, or could have
been, a party unless such settlement solely involves the payment of money and
includes a complete and unconditional release of Indemnitee from all liability
on any claims that are the subject matter of such Indemnifiable Claim.  Neither
the Company nor Indemnitee shall unreasonably withhold or delay its consent to
any proposed settlement; provided that Indemnitee may withhold consent to any
settlement that does not provide a complete and unconditional release of
Indemnitee or which requires anything from Indemnitee beyond the mere payment of
money.

 

17.                               Successors and Binding Agreement; Duration. 
(a)  The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to Indemnitee and his or her counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place.  This Agreement shall be binding upon and inure to the benefit of the
Company and any successor to the Company, including any person acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for purposes of this
Agreement), but shall not otherwise be assignable or delegatable by the Company.

 

12

--------------------------------------------------------------------------------


 

(b)                                 This Agreement shall inure to the benefit of
and be enforceable by Indemnitee’s personal or legal representatives, executors,
administrators, heirs, distributees, legatees and other successors.

 

(c)                                  This Agreement is personal in nature and
neither of the parties hereto shall, without the consent of the other, assign or
delegate this Agreement or any rights or obligations hereunder except as
expressly provided in Sections 17(a) and 17(b); and any such purported
assignment shall be void and of no force or effect.  Without limiting the
generality or effect of the foregoing, Indemnitee’s right to receive payments
hereunder shall not be assignable, whether by pledge, creation of a security
interest or otherwise, other than by a transfer by the Indemnitee’s will or by
the laws of descent and distribution, and any such purported transfer other than
as so permitted shall be void and of no force or effect, but shall have no
adverse impact on the Company’s obligation to pay to Indemnitee or such
permitted assigns any amount so attempted to be assigned or transferred.

 

18.                               Notices.  For all purposes of this Agreement,
all communications, including notices, consents, requests or approvals, required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid or one business day after having been sent
for next-day delivery by a nationally recognized overnight courier service,
addressed to the Company (to the attention of the Secretary of the Company) and
to Indemnitee at the applicable address shown on the signature page hereto, or
to such other address as any party may have furnished to the other in writing
and in accordance herewith, except that notices of changes of address will be
effective only upon receipt.

 

19.                               Governing Law.  The validity, interpretation,
construction and performance of this Agreement shall be governed by and
construed in accordance with the substantive laws of the State of Delaware,
without giving effect to the principles of conflict of laws of such State.  The
Company and Indemnitee hereby irrevocably and unconditionally (i) agree that any
action or proceeding arising out of or in connection with this Agreement shall
be brought only in the Chancery Court of the State of Delaware (the “Delaware
Court”), and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (iv) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.

 

20.                               Severability.  If any provision of this
Agreement or the application of any provision hereof to any person or
circumstance is held invalid, unenforceable or otherwise illegal, the remainder
of this Agreement and the application of such provision to any other person or
circumstance shall not be affected, and the provision so held to be invalid,
unenforceable or otherwise illegal shall be reformed to the extent, and only to
the extent, necessary to make it enforceable, valid or legal.  In the event that
any court or other adjudicative body shall decline to reform any provision of
this Agreement held to be invalid, unenforceable or otherwise illegal as

 

13

--------------------------------------------------------------------------------


 

contemplated by the immediately preceding sentence, the parties thereto shall
take all such action as may be necessary or appropriate to replace the provision
so held to be invalid, unenforceable or otherwise illegal with one or more
alternative provisions that effectuate the purpose and intent of the original
provisions of this Agreement as fully as possible without being invalid,
unenforceable or otherwise illegal.

 

21.                               Authorization, Enforcement, Entire Agreement.

 

(a)                                 The Company represents and warrants to
Indemnitee that: the Company has been duly organized, validly exists and is in
good standing in the State of Delaware; this Agreement has been duly authorized
by all necessary corporate action and has been executed and delivered by an
authorized officer on behalf of the Company; and that this Agreement represents
the legal, valid and binding agreement of the Company, enforceable against the
Company in accordance with its terms, except (i) as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, preferential transfer or similar laws now or hereafter in effect
relating to creditors’ rights or debtors’ obligations generally; and (ii) that
the remedies of specific performance and injunctive and other forms of relief
are subject to general equitable principles, whether enforcement is sought at
law or in equity, and that such enforcement may be subject to the discretion of
the court before which any proceedings therefore may be brought.

 

(b)                                 The Company expressly confirms and agrees
that it has entered into this Agreement and assumed the obligations imposed on
it hereby in order to induce Indemnitee to serve, or continue to serve, as an
officer of the Company, and the Company acknowledges that Indemnitee is relying
upon this Agreement in serving as an officer of the Company.  It is the intent
of the parties hereto that this Agreement protect and indemnify Indemnitee for
the entire duration of his/her service as an officer of the Company, including
periods prior to the date hereof.

 

(c)                                  This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof;
provided, however, that this Agreement is a supplement to and in furtherance of
the Certificate of Incorporation of the Company, the By-laws of the Company and
applicable law, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder.

 

22.                               Miscellaneous.  No provision of this Agreement
may be waived, modified or discharged unless such waiver, modification or
discharge is agreed to in writing signed by Indemnitee and the Company.  No
waiver by either party hereto at any time of any breach by the other party
hereto or compliance with any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.  No
agreements or representations, oral or otherwise, expressed or implied with
respect to the subject matter hereof have been made by either party that are not
set forth expressly in this Agreement.

 

14

--------------------------------------------------------------------------------


 

23.                               Legal Fees and Expenses; Interest.

 

(a)                                 It is the intent of the Company that
Indemnitee not be required to incur legal fees and or other Expenses associated
with the interpretation, enforcement or defense of Indemnitee’s rights under
this Agreement by litigation or otherwise because the cost and expense thereof
would substantially detract from the benefits intended to be extended to
Indemnitee hereunder.  Accordingly, without limiting the generality or effect of
any other provision hereof, if it should appear to Indemnitee that the Company
has failed to comply with any of its obligations under this Agreement (including
its obligations under Section 3) or in the event that the Company or any other
person takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, the Company irrevocably
authorizes Indemnitee from time to time to retain counsel of Indemnitee’s
choice, at the expense of the Company as hereafter provided, to advise and
represent Indemnitee in connection with any such interpretation, enforcement or
defense, including the initiation or defense of any litigation or other legal
action, whether by or against the Company or any director, officer, stockholder
or other person affiliated with the Company, in any jurisdiction. 
Notwithstanding any existing or prior attorney-client relationship between the
Company and such counsel, the Company irrevocably consents to Indemnitee’s
entering into an attorney-client relationship with such counsel, and in that
connection the Company and Indemnitee agree that a confidential relationship
shall exist between Indemnitee and such counsel.  The Company will pay and be
solely financially responsible for any and all attorneys’ and related fees and
expenses incurred by Indemnitee in connection with any of the foregoing to the
fullest extent permitted or required by the laws of the State of Delaware in
effect on the date hereof or as such laws may from time to time hereafter be
amended to increase the scope of such permitted or required payment of such fees
and expenses.

 

(b)                                 Any amount due to Indemnitee under this
Agreement that is not paid by the Company by the date on which it is due will
accrue interest at the maximum legal rate under Delaware law from the date on
which such amount is due to the date on which such amount is paid to Indemnitee.

 

24.                               Certain Interpretive Matters.  Unless the
context of this Agreement otherwise requires, (a) “it” or “its” or words of any
gender include each other gender, (b) words using the singular or plural number
also include the plural or singular number, respectively, (c) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement, (d) the terms “Section” or “Exhibit” refer to the specified
Section or Exhibit of or to this Agreement, (e) the terms “include,” “includes”
and “including” will be deemed to be followed by the words “without limitation”
(whether or not so expressed), and (f) the word “or” is disjunctive but not
exclusive.  Whenever this Agreement refers to a number of days, such number will
refer to calendar days unless business days are specified and whenever action
must be taken (including the giving of notice or the delivery of documents)
under this Agreement during a certain period of time or by a particular date
that ends or occurs on a non-business day, then such period or date will be
extended until the immediately following business day.  As used herein,
“business day” means any day other than Saturday, Sunday or a United States
federal holiday.  Titles of Sections hereof are solely for ease of reference,
and shall not be given any substantive effect.

 

15

--------------------------------------------------------------------------------


 

25.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which will be deemed to be an original but
all of which together shall constitute one and the same agreement.

 

[Signatures Appear On Following Page]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.

 

 

 

GEORGIA GULF CORPORATION

 

115 Perimeter Center Place

 

Suite 460

 

Atlanta, Georgia 30346

 

 

 

 

 

By:

 

 

 

Timothy Mann, Jr.

 

 

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

[INDEMNITEE]

 

[Address]

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

UNDERTAKING

 

This Undertaking is submitted pursuant to the Indemnification Agreement, dated
as of                                ,              (the “Indemnification
Agreement”), between GEORGIA GULF CORPORATION, a Delaware corporation (the
“Company”), and the undersigned.  Capitalized terms used and not otherwise
defined herein have the meanings ascribed to such terms in the Indemnification
Agreement.

 

The undersigned hereby requests [payment], [advancement], [reimbursement] by the
Company of Expenses which the undersigned [has incurred] [reasonably expects to
incur] in connection with                                              (the
“Indemnifiable Claim”).

 

The undersigned hereby undertakes to repay the [payment], [advancement],
[reimbursement] of Expenses made by the Company to or on behalf of the
undersigned in response to the foregoing request if it is determined, following
the final disposition of the Indemnifiable Claim and in accordance with
Section 8 of the Indemnification Agreement, that the undersigned is not entitled
to indemnification by the Company under the Indemnification Agreement with
respect to the Indemnifiable Claim.

 

IN WITNESS WHEREOF, the undersigned has executed this Undertaking as of this
           day of                             ,         .

 

 

 

 

 

[Indemnitee]

 

A-1

--------------------------------------------------------------------------------
